Citation Nr: 0405764	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder 
(diagnosed as degenerative disc disease of the lumbar spine) 
to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1942 to October 1945.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, in pertinent part, denied 
service connection for degenerative disc disease of the 
lumbar spine (claimed as aggravation of an existing lumbar 
spine condition). 

In October 2003, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge; 
the transcript of the hearing is associated with the record.  
During that hearing, the veteran claimed that his pes planus 
condition has worsened and warrants a 50 percent rating.  
Construed as an increased rating claim for pes planus, this 
issue is referred back to the RO for appropriate action.  At 
and after that hearing, the veteran submitted additional 
evidence, along with waivers of review by the agency of 
original jurisdiction; thus, the Board can proceed with 
appellate consideration.  

A motion to advance this appeal on the docket, due the 
veteran's age, was received in February 2004.  This motion 
was granted by the undersigned Veterans Law Judge later in 
February 2004.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2003).  


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, service connection for a low back disorder.

2.  Service connection is currently in effect for bilateral 
pes planus, evaluated as 30 percent disabling.  

3.  The evidence is in relative equipoise as to whether the 
veteran's service-connected pes planus aggravates his lumbar 
spine disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
low back disorder is aggravated by the service-connected pes 
planus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the filing of the claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for a low back disorder.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA.  Specifically, the veteran was advised by VA of the 
information required to substantiate his claim.  In this 
regard, the Board notes that collectively, by various 
informational letters, a September 2002 VCAA letter, a rating 
decision, a February 2003 statement of the case (SOC), and a 
Travel Board hearing, the veteran was provided with 
information regarding the evidence needed to substantiate his 
claim, and informed of what VA had done and would do to 
obtain evidence for his claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  To establish service connection 
for a low back condition, the veteran needed to show that he 
had the disorder and that it was incurred in service or 
secondary to his service-connected pes planus.  Additionally, 
in a September 2002 VCAA letter, a September 2003 duty to 
assist letter, and an SOC, the veteran was given specific 
information with respect to the changes in the law pursuant 
to the VCAA, as well as to the new VA duties to assist under 
the VCAA.  The veteran was also given the opportunity to 
identify additional relevant evidence that might substantiate 
his claim.  On several occasions, the veteran has provided 
additional statements from treating private physicians, 
opining that his service-connected pes planus aggravates his 
current lumbar spine disorder.  The veteran was afforded a VA 
examination in October 2002.  The veteran and his 
representative have provided additional testimony, argument 
and comment.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim for service connection for a low back disorder.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his service-connection claim for a low back disorder and has 
obtained and fully developed all relevant evidence necessary 
for an equitable disposition.  Moreover, in light of the 
decision granting service connection on a secondary basis, 
the Board finds there has been no prejudice to the veteran in 
this case that would warrant further notice or development, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).



Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).

Service medical records show no complaint or diagnosis of pes 
planus or a low back disorder at entrance into service.  The 
veteran's separation examination report shows a notation of 
pes planus, third degree. 

In a May 1946 rating decision, the veteran was granted 
service connection for bilateral pes planus and assigned a 
noncompensable rating, effective from October 1945.

A March 1956 statement from T. A. G., M.D., a private 
physician, reflects that the veteran was under his care and 
was last seen in February 1956, when the veteran complained 
of pain in the lumbosacral spine and right hip.  X-rays of 
the lumbosacral spine showed slight narrowing of the 
interspace between L5-S1.

In an October 1956 statement, his former (now deceased) 
physician's nurse, J. McC., indicated that the veteran had 
been treated in 1948 and 1949 by H. D. M. for pain in the 
back.

Subsequently, private medical records reveal a history of a 
lumbar laminectomy for a herniated disc in 1993 with 
additional surgery for a disc space infection.  Following 
antibiotics for another six to eight weeks, the veteran 
appeared to have no complaints until early 1996.  Treatment 
records from C. A. F., M.D., from January 1996 to August 1998 
reveal spinal instability at L3-L4 and L4-L5 and degenerative 
disc disease and spinal stenosis at L2-L3, L3-L4 and L4-L5 in 
January 1996.  The veteran was given a lumbar corset and 
instructed in the use of nonsteroidal anti-inflammatories.  
In August 1998, following a fall from his bicycle, he was 
seen for boot and knee problems.  X-rays of his feet showed 
pes planus with midtarsal arthritis at the talo-navicular 
joint.  The veteran was treated with bilateral Apex orthotics 
without metatarsal pads and Aleve.

At the time of a May 2000 VA examination, the veteran used a 
cane for residual left-sided weakness due to back and leg 
difficulties.  The examiner noted that the veteran had 
surgery on his back in the early 1990s.  The veteran reported 
that he was told at some point that flat feet could cause all 
kinds of problems and he was curious as to whether or not his 
flat feet had caused all of his back trouble.  The impression 
was bilateral pes planus, minimally symptomatic.

VA medical records from May 2000 to September 2002 show 
continuing treatment for foot and back pain.  A May 2000 
record shows an assessment of flat feet and back pain with a 
referral to prosthetics for arch supports.  In November 2000 
the veteran was given an orthotics wedge for his pes planus.  
A March 2001 VA treatment record reflects an assessment of 
pes planus and rule out back pain secondary to depressed 
arches.  

In a June 2001 rating decision, the RO assigned a 30 percent 
rating for the veteran's pes planus due to a worsening of his 
disability.

A March 2002 private hospital magnetic resonance imaging 
(MRI) study of the lumbar spine revealed spondylosis at L1-
L2, L2-L3, L3-L4, and L5-S1 and degenerative disk disease at 
L4-L5 with a right paracentral herniation with stenosis at 
L2-L3 and minimal retrolisthesis and marked narrowing of the 
disk space at L3-L4.  

Nerve conduction studies performed by I. S. N, M.D. in April 
2002 revealed denervation in the right paraspinal L2-L3 
interspace and lesser denervation at the right L3-L4 and L5-
S1 interspaces.  

At an April 2002 initial visit with J. C. O., M. D. the 
veteran was advised that his current shoe modifications were 
optimal to his situation.  The role that the veteran's pes 
plantar configuration played was difficult to define but was 
certainly under optimal management with his current footwear.  

An April 2002 evaluation performed by I. S. N., M.D. reflects 
an August 1993 excision of a far lateral herniated disc, 
complicated by infection, treated with antibiotics.  The 
results of an electromyograph (EMG) and a nerve conduction 
velocity (NCV) study showed denervation in the right 
paraspinal L2-L3 interspace and lesser denervation at the 
right L3-L4 and L5-S1 interspaces.  Polyneuropathy, primarily 
demyelinating, was found.

In an August 2002 statement, a private chiropractor, G. P., 
D.C., opined that the veteran's pes planus was aggravating 
his lumbar spine problems by causing gait disturbance, which 
over a period of time causes a structural imbalance to his 
lumbar spine, resulting in chronic degenerative joint disease 
and disc problems and ultimately nerve denervation. 

The veteran was afforded a VA examination in an October 2002.  
On that occasion, it was reported that he used a cane and had 
custom shoes for his longstanding pes planus.  The veteran 
had right leg radicular symptoms and required surgery on a 
herniated disk in 1993, which was complicated by a 
postoperative infection.  The veteran was told by a 
chiropractor that pes planus could cause low back pain and 
degenerative disk problems.  On examination, the veteran 
walked with a nonantalgic gait.  He was unable to demonstrate 
toe and heel walking.  The veteran had two centimeters of 
atrophy in the left leg as compared to the right.  X-rays of 
the lumbar spine revealed a degenerative segment at L3-L4, as 
well as marginal osteophytes at L1 and L3.  The impression 
was history of lumbar spine surgery with resultant 
degenerative disk disease and flexible pes planus.  The 
examiner concluded that there was insufficient medical 
evidence to establish a contributory relationship between the 
veteran's pes planus, which was moderate and flexible, to his 
longstanding difficulty with regard to his back, including 
lumbar laminectomy in 1993.

A March 2003 private treatment record from E. A. G., M.D. 
shows impressions of bilateral pes planus, bilateral plantar 
fasciitis, osteoporosis and bilateral hallux valgus.

In March 2003, the veteran underwent physical therapy using 
an underwater treadmill.

A September 2003 note from E. M. J., D.P.M. shows diagnoses 
of osteoporosis, degenerative joint disease, vascular disease 
and hyperesthesia of both feet with edema.  In an October 
2003 note this private podiatrist added that pes planus 
condition caused posture misalignment, which in turn affects 
spinal alignment resulting in aggravation and downward spiral 
of back and leg problems.

Excerpts from a Houston Chronicle article, received in 
October 2003, indicates that flat feet can cause disabling 
foot pain as well as knee pain, shin splints, Achilles 
tendonitis and plantar fasciitis and suggests an evaluation 
by an orthopaedic surgeon if one foot is flatter than the 
other.

In a December 2003 statement, R. G. G., M.D., Professor and 
Chairman of the Department of Neurosurgery at Baylor College 
of Medicine, indicated that he had reviewed and agreed with 
the opinions of Drs. G. P. and E. M. J., the veteran's 
chiropractor and podiatrist, regarding the veteran's pes 
planus condition causing misalignment, which in turn 
aggravates his spine problems.

At an October 2003 Travel Board hearing, the veteran 
testified that orthopedic shoes did not improve his flat feet 
and as such his condition warranted at least a 50 percent 
rating.  The veteran' representative stated that the veteran 
had submitted five medical statements from doctors saying 
that his pes planus can result in aggravation of a back 
condition and for this reason he feels he should be service 
connected.  The veteran complained of pain in his back with 
walking or standing that he said is related to his service-
connected foot disability and indicated that water treadmill 
therapy had been helpful.  As he recalled his first back 
pains were in 1973, 20 years before his back surgery for 
degenerative disk disease.  The veteran indicated that he saw 
the chiropractor, Dr. G. P, only twice because there was 
nothing the doctor could do for his back pain because of his 
pes planus.  The veteran's representative added that it 
appeared that the October 2002 VA examiner did not have the 
veteran's claims file available for review.  The veteran 
concluded that five physicians have at least related his back 
problems to his pes planus.

A close review of the record reveals no evidence showing that 
the veteran incurred a back disorder or arthritis while in 
service, or within one year of discharge from service.  The 
veteran's first complaints of back pain were in 1948 or 1949.  
However, for purposes of establishing secondary service 
connection, there is post-service medical evidence of 
diagnosed degenerative disc disease of the lumbosacral spine.  
Despite a definitive diagnosis, the record is somewhat 
equivocal regarding the effect of the veteran's service-
connected pes planus on his low back disorder.

The October 2002 VA examiner stated that there was 
insufficient medical evidence to establish a contributory 
relationship between the veteran's service-connected pes 
planus to his longstanding difficulty with regard to his 
back, including lumbar laminectomy in 1993.  However, it does 
not appear that the examiner had a copy of the veteran's 
claims file to review before giving an opinion.  The Board 
observes that a March 2001 VA treatment record shows an 
impression of pes planus and rule out back pain secondary to 
depressed arches.  An August 2002 statement from a private 
chiropractor, an October 2003 statement from a private 
podiatrist, and a December 2003 statement from a private 
neurosurgeon indicate that the veteran's pes planus condition 
causes misalignment, which in turn aggravates his spine 
problems.

In light of the above medical evidence showing a relationship 
between the veteran's lumbosacral spine disorder and his 
service-connected pes planus, the Board determines that 
38 C.F.R. § 3.102 (2003) should be applied in this case.  
Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The August 2002 
and September and December 2003 private physician opinions 
have in fact established that the veteran's low back disorder 
is aggravated by his pes planus.  While these findings are 
favorable to the veteran, the Board observes that the October 
2002 VA examiner, who confirmed a diagnosis of degenerative 
disc disease, was somewhat equivocal regarding the effect of 
the veteran's service-connected pes planus on his low back 
disorder.  Resolving all reasonable doubt in favor of the 
veteran, the Board determines that his current low back 
disorder is proximately due to his service-connected pes 
planus.  Accordingly, entitlement to service connection for a 
low back disorder, claimed as secondary to the veteran's 
service-connected pes planus, is granted.  38 C.F.R. §§ 
3.102, 3.310(a); Allen, 7 Vet. App. at 446-48.


ORDER
  
Service connection for a low back disorder secondary to 
service-connected pes planus is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



